                                         Case 3:19-cv-00038-MMC Document 283 Filed 07/14/20 Page 1 of 7




                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      DEBBIE L. VIALE, et al.,                       Case No. 19-cv-00038-MMC
                                                         Plaintiffs,
                                  8
                                                                                        ORDER GRANTING DEFENDANT
                                                   v.                                   EXXON MOBIL CORPORATION'S
                                  9
                                                                                        MOTION FOR SUMMARY JUDGMENT
                                  10     AIR & LIQUID SYSTEMS CORP, et al.,
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant Exxon Mobil Corporation's ("Exxon") Motion for

                                  14   Summary Judgment, filed May 13, 2020. Plaintiffs have filed opposition, to which Exxon

                                  15   has replied. Having read and considered the papers filed in support of and in opposition

                                  16   to the motion, the Court rules as follows.1

                                  17                                          BACKGROUND

                                  18          In the operative complaint, the Second Amended Complaint ("SAC"), plaintiffs

                                  19   allege Ronald Viale ("Viale") "used, handled, or was otherwise exposed to asbestos and

                                  20   asbestos containing products," that he "contracted the terminal cancer, mesothelioma" as

                                  21   a result of such exposure, and that, in July 2018, he died. (See SAC, Introduction at 3:3-

                                  22   7, ¶ V.) Plaintiffs allege that such exposure occurred at "various locations," including one

                                  23   location owned by Exxon, specifically, the "Benicia Refinery." (See SAC, Introduction at

                                  24   5:4, 6, ¶ 45, Ex. A.)

                                  25          Plaintiffs who are, respectively, the decedent's wife and daughter, assert against

                                  26   Exxon a single claim titled "Negligence – Premises Owner/Contractor Liability." During

                                  27
                                              1
                                  28              By order filed June 18, 2020, the Court took the matter under submission.
                                         Case 3:19-cv-00038-MMC Document 283 Filed 07/14/20 Page 2 of 7




                                  1    discovery, plaintiffs, in response to a special interrogatory propounded by Exxon,

                                  2    explained the basis for the negligence claim, as follows:

                                  3           Viale worked in close proximity to other contractors and trades at [the
                                              Benicia Refinery] which exposed him to asbestos dust. [Exxon] negligently
                                  4           hired these other contractors and trades who worked in close proximity to
                                              [Viale] and exposed him to asbestos dust. [Exxon] failed to supervise these
                                  5           contractors and trades, especially in failing to protect the safety of workers
                                              from asbestos dust.
                                  6
                                       (See Ogdie Decl. Ex. B at 4.)
                                  7
                                              By the instant motion, Exxon argues plaintiffs lack evidence to support a finding
                                  8
                                       that Exxon negligently hired any of the "other contractors and trades" or that it negligently
                                  9
                                       failed to supervise such other contractors or trades.2
                                  10
                                                                                DISCUSSION
                                  11
                                              A moving party who does not have the "ultimate burden of persuasion at trial" may
                                  12
Northern District of California
 United States District Court




                                       meet its initial burden to show entitlement to summary judgment by "show[ing] that the
                                  13
                                       nonmoving party does not have enough evidence of an essential element of its claim or
                                  14
                                       defense to carry its ultimate burden of persuasion at trial." See Nissan Fire & Marine Ins.
                                  15
                                       Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000). Put another way, the movant may
                                  16
                                       meet its initial burden "by showing – that is, pointing out to the district court – that there is
                                  17
                                       an absence of evidence to support the nonmoving party's case." See id. at 1105 (internal
                                  18
                                       quotation and citation omitted). Alternatively, the moving party may meet its initial burden
                                  19
                                       by "produc[ing] evidence negating an essential element of the nonmoving party's claim."
                                  20
                                       See id. at 1102.
                                  21
                                              In seeking summary judgment, Exxon relies on plaintiffs' initial disclosures,
                                  22
                                       plaintiffs' responses to Exxon's special interrogatories, excerpts from the deposition of
                                  23
                                       each plaintiff, excerpts from the depositions of five individuals who worked with or around
                                  24
                                       Viale at job sites, union records, social security earnings records (see Ogdie Decl. Ex. B-
                                  25

                                  26
                                              2
                                  27            Exxon alternatively argues plaintiffs lack sufficient evidence to show Viale was
                                       exposed to asbestos while working at the Benicia Refinery. In light of the Court's findings
                                  28   set forth below, the Court does not further address herein this alternative argument.

                                                                                       2
                                         Case 3:19-cv-00038-MMC Document 283 Filed 07/14/20 Page 3 of 7




                                  1    M), and a declaration by a former Exxon project engineer (see Stangel Decl.). Having

                                  2    reviewed that evidence, the Court finds Exxon has met its initial burden.

                                  3           Where, as here, the party moving for summary judgment has met its initial burden

                                  4    to "demonstrate the absence of a material fact," see Celotex Corp. v. Catrett, 477 U.S.

                                  5    317, 323 (1986), the nonmoving party, to defeat the motion, must, by affidavits or other

                                  6    evidence, "designate specific facts showing that there is a genuine issue for trial," see id.

                                  7    at 324 (internal quotation and citation omitted). In that regard, plaintiffs have offered

                                  8    excerpts from deposition testimony given in this and another case, a union record, and

                                  9    documents produced by Exxon. (See Belantis Decl. Exs. A-H.) Additionally, plaintiffs

                                  10   have offered a declaration from Charles Ay ("Ay"), who is one of plaintiffs' disclosed

                                  11   experts and also a lay witness.

                                  12          Citing to excerpts from deposition testimony given by three deponents, specifically,
Northern District of California
 United States District Court




                                  13   Benjamin Upton ("Upton"), Craten Sanders ("Sanders"), and John Hernandez

                                  14   ("Hernandez"), and to the above-referenced declaration by Ay, plaintiffs argue they have

                                  15   submitted evidence sufficient to raise a triable issue as to whether Exxon was negligent.

                                  16   The Court disagrees.

                                  17          At the outset, the Court notes that plaintiffs do not address in their opposition the

                                  18   theories of liability set forth in their responses to Exxon's special interrogatories,

                                  19   specifically, that Exxon negligently hired or supervised independent contractors working

                                  20   at the Benicia Refinery. Rather, plaintiffs argue, a triable issue exists as to whether

                                  21   Exxon's own employees engaged in negligent acts that caused or contributed to the

                                  22   claimed injury.3 The Court next turns to the evidence on which plaintiffs rely to raise a

                                  23   triable issue.

                                  24          First, plaintiffs rely on Upton's deposition testimony that, while working at the

                                  25

                                  26          3
                                               As Exxon points out, plaintiffs did not update their responses to Exxon's special
                                  27   interrogatories to reflect such additional theory. See Fed. R. Civ. P. 26(e). Exxon has
                                       not, however, objected to the Court's consideration of the evidence plaintiffs offer in
                                  28   support thereof. See Fed. R. Civ. 37(c)(1).

                                                                                      3
                                         Case 3:19-cv-00038-MMC Document 283 Filed 07/14/20 Page 4 of 7




                                  1    Benicia Refinery, he saw an "Exxon inspector" open "plugs in the insulation" used as

                                  2    "inspection ports for the pipe" and then "scrape whatever material was on the pipe" for

                                  3    purposes of "measur[ing] the thickness of the pipe[ ]." (See Belantis Decl. Ex. A at

                                  4    364:17-19, 365:11-25.) Assuming such testimony is sufficient to support a finding that

                                  5    the scraping caused asbestos dust to become airborne, Upton did not testify, nor do

                                  6    plaintiffs point to any other evidence to show, when it occurred, let alone that it occurred

                                  7    at a time when Viale was at the Benicia Refinery and in the vicinity of that event.

                                  8           Second, plaintiffs rely on Hernandez's deposition testimony that, while he and

                                  9    Viale were working at the Benicia Refinery, "unit operators" employed by Exxon "worked

                                  10   around" them. (See id. Ex. D at 186:21-187:24.) According to Hernandez, the work unit

                                  11   operators performed was "monitor[ing] the flow of whatever fluids [were] going through

                                  12   the equipment" and "watching the gauges and checking up on that." (See id. Ex. D at
Northern District of California
 United States District Court




                                  13   187:25-188:10.) He stated unit operators "also maintained some of the equipment," but

                                  14   had no recollection of any unit operator doing so while in the vicinity of Viale. (See id. Ex.

                                  15   D at 187:10-17.) Plaintiffs thus have not offered any evidence from Hernandez, nor have

                                  16   they otherwise done so, that unit operators engaged in any conduct that could have

                                  17   exposed Viale to asbestos dust or otherwise caused or contributed to any injury Viale

                                  18   incurred at the Benicia Refinery.

                                  19          Third, plaintiffs rely on Sanders' deposition testimony that, when he worked with

                                  20   Viale at the Benicia Refinery on three occasions in the "[e]arly 80s" and/or "[m]id 80s," he

                                  21   saw, on at least one of those occasions, Viale go to a "warehouse" and obtain "parts"

                                  22   from a "storekeeper" who "had an Exxon uniform on." (See id. Ex. C at 47:4-22, 85:7-

                                  23   86:7.) Plaintiffs identify no evidence, however, from which it can be inferred that the parts

                                  24   Viale obtained contained asbestos, were defective, or otherwise caused or contributed to

                                  25   any injury he incurred at the Benicia Refinery. See McKown v. Wal-Mart Stores, Inc., 27

                                  26   Cal. 4th 219, 225 (2002) (holding "hirer of an independent contractor" can be held liable

                                  27   where, "by negligently furnishing unsafe equipment to the contractor, [hirer] affirmatively

                                  28   contributes to the injury of an employee of the contractor").
                                                                                     4
                                         Case 3:19-cv-00038-MMC Document 283 Filed 07/14/20 Page 5 of 7




                                  1           Fourth, plaintiffs rely on Sanders' deposition testimony that, during the above-

                                  2    referenced three times he worked with Viale at the Benicia Refinery, Exxon did not warn

                                  3    them that asbestos was present on its premises. (See Belantis Decl. Ex. B at 20-23.)

                                  4    Plaintiffs point to no evidence, however, to support a finding that any asbestos at the

                                  5    Benicia Refinery in the 1980s was "concealed" and that Viale's employer did "not know

                                  6    and could not [have] reasonably ascertain[ed]" its presence. See Kinsman v. Unocal

                                  7    Corp., 37 Cal. 4th 659, 675 (2005) (setting forth requisite showing for purposes of holding

                                  8    hirer of independent contractor liable for not disclosing "hazardous condition" of which it

                                  9    knew or reasonably should have been aware).

                                  10          Fifth, plaintiffs rely on Sanders' deposition testimony that, when asked if "Exxon

                                  11   had the ability and authority to stop the work of any of the contractors," he answered,

                                  12   "[w]ell, of course," noting "[w]ell, it's a refinery[;] [t]hey're flat right up in front: 'This is my
Northern District of California
 United States District Court




                                  13   refinery; you're gonna do it my way,'" and adding, "[a]nd rightfully so because doing

                                  14   stupid shit in a refinery usually kills people." (See Belantis Decl. Ex. C at 238:14-24.)

                                  15   Although the hirer of an independent contractor can be held liable when its exercise of

                                  16   "active control" over the work of such contractor causes injury, see McDonald v. Shell Oil

                                  17   Co., 44 Cal. 2d 785, 788-90 (1955), "active control" does not include the owner's exercise

                                  18   of "a broad general power of supervision and control . . . so as to insure satisfactory

                                  19   performance," see id. at 790 (excluding from "active control" "the right to inspect" and

                                  20   "the right to stop the work"), and plaintiffs have not offered any evidence, either from

                                  21   Sanders or otherwise, that whatever control Exxon may have exercised, it did so in a

                                  22   manner that harmed Viale. See Hooker v. Department of Transportation, 27 Cal. 4th

                                  23   198, 214-15 (2002) (holding property owner that "retained control over safety conditions

                                  24   at the worksite," and knowingly "permitted" unsafe practice to continue at worksite, not

                                  25   liable for death of independent contractor's employee, where owner "did not direct"

                                  26   employee to engage in unsafe practice) (emphasis omitted).

                                  27          Lastly, plaintiffs rely on statements in Ay's declaration that, when Ay worked at the

                                  28   Benicia Refinery, he "recall[s] that Exxon employees used compressed air to blow
                                                                                          5
                                         Case 3:19-cv-00038-MMC Document 283 Filed 07/14/20 Page 6 of 7




                                  1    asbestos dust throughout the refinery" (see Ay Decl. ¶ 10), and that "[t]here was

                                  2    asbestos everywhere [at] the Benicia Refinery" (see id. ¶ 8).4 5 The record, however,

                                  3    does not contain evidence from which it reasonably can be inferred that the

                                  4    circumstances pertaining at the time Ay worked at the Benicia Refinery were the same as

                                  5    those at the time Viale worked there. Viale worked at the Benicia Refinery in July 1968

                                  6    (see Belantis Decl. Ex. B), and Ay worked there either in the "quarter after . . . Viale left,"

                                  7    i.e., in the fourth quarter of 1968, or in 1969 (see Ay Decl. ¶ 3; Armstrong Decl. Ex. N at

                                  8    43:5-17). It is undisputed that the Benicia Refinery "was being built basically from the

                                  9    ground up in 1968," that it was "a brand new refinery" occupying "several hundred acres"

                                  10   (see Belantis Decl. Ex. at 50:15-51:2), and that, as late as the time Ay worked there,

                                  11   Exxon was "doing some testing of equipment" and was not, to Ay's knowledge, "making

                                  12   products" (see Armstrong Decl. Ex. N at 48:11-18).
Northern District of California
 United States District Court




                                  13          Moreover, even if the circumstances at the Benicia Refinery remained constant,

                                  14   i.e., assuming it had not been in a state of development, Ay provides no information as to

                                  15   where, in the several hundred acres constituting the Benicia Refinery, he worked.

                                  16   Consequently, Ay provides no evidence that whatever conduct he observed also

                                  17   occurred in the area in which Viale worked,6 nor have any of the individuals who worked

                                  18   with Viale testified or provided a declaration that any of the above-described conduct

                                  19

                                  20          4
                                              Although Exxon objects to these statements as conclusory, the Court construes
                                  21   them as limited to Ay's personal observations regarding the area(s) in which he worked.
                                              5
                                  22           Ay also stated in his declaration that "there was a Saw Room on the Benicia
                                       Refinery property" and that "[t]hick layers of asbestos dust were blown from that Saw
                                  23   Room daily." (See id. ¶ 7.) Ay does not, however, identify the employer of any persons
                                       engaged in such conduct, and plaintiffs do not rely on Ay's statements about the Saw
                                  24   Room to show Exxon employees engaged in negligent conduct, but, rather, to show Viale
                                       was exposed to asbestos while working at the Benicia Refinery. (See Pls.' Opp. at 21:2-
                                  25   8.)
                                              6
                                  26            The Benicia Refinery has an "onplot," which consists of the "actual processing
                                       units," and an "offplot," which consists of "the auxiliary things that surround[ ]" the
                                  27   "onplot," such as the "tanking," the "pipelines . . . that go down to the docks," the "dock,"
                                       and the "storage tanks." (See Belantis Decl. Ex. A at 51:22-52:19.) Viale worked only in
                                  28   the "offplot." (See id. Ex. A at 51:13-16.)

                                                                                      6
                                         Case 3:19-cv-00038-MMC Document 283 Filed 07/14/20 Page 7 of 7




                                  1    occurred at the Benicia Refinery at the time they worked there, let alone in the area in

                                  2    which Viale worked.

                                  3                                          CONCLUSION

                                  4          As noted, where the party moving for summary judgment has met its initial burden,

                                  5    the opposing party must come forward with evidence sufficient to raise a triable issue.

                                  6    Here, as discussed above, the witnesses' statements and documents offered by plaintiffs,

                                  7    whether considered separately or together, fail to do so.

                                  8          Accordingly, Exxon's motion for summary judgment is hereby GRANTED.

                                  9          IT IS SO ORDERED.

                                  10

                                  11   Dated: July 14, 2020
                                                                                              MAXINE M. CHESNEY
                                  12
Northern District of California




                                                                                              United States District Judge
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    7
